Title: From George Washington to Colonel Thomas Elliott, 18 July 1777
From: Washington, George
To: Elliott, Thomas



Sir,
Head Quarters Camp at Clove [N.Y.] July 18th 1777

Your favour of the 6th instant has been duely handed me. I exceedingly lament that there has been such a concurrence of unlucky circumstances to protract your absence from Camp, at a time when your presence has been and is so essentially necessary.
But as I wish to make every allowance for unavoidable impediments to your coming on—I shall extend the time I had proposed to myself, and prescribed to you for bringing the matter to an issue. As I conclude from your letter that you immediately after writing it, went into innoculation, I shall allow a reasonable time for the process, and shall expect you will repair to Camp the moment you are so far recovered, as to be in a condition to travel. If any further delay should show that there are still obstacles to your coming forward, after the one now mentioned may be fairly supposed to cease, I shall think it indispensibly incumbent

upon me to exercise the powers vested in me by Congress, and substitute some other Gentleman in your place. This campaign will probably be the most important, that America will ever experience; and if any officer’s circumstances will not permit him to render his services, at the time he is most wanted—he cannot but expect that measures must be taken to remove the inconvenience, by appointing some other to the station he was to fill. I am &c. &c.
